Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 1 of 53 Page ID #:1



 1   RUSS, AUGUST & KABAT
 2   Marc A. Fenster, SBN 181067
     Email: mfenster@raklaw.com
 3   Reza Mirzaie (CA SBN 246953)
 4   Email: rmirzaie@raklaw.com
     Brian D. Ledahl (CA SBN 186579)
 5
     Email: bledahl@raklaw.com
 6   Paul Kroeger (CA SBN 229074)
     Email: pkroeger@raklaw.com
 7
     C. Jay Chung (CA SBN 252794)
 8   Email: jchung@raklaw.com
     Philip X. Wang (CA SBN 262239)
 9
     Email: pwang@raklaw.com
10   12424 Wilshire Boulevard, 12th Floor
     Los Angeles, California 90025
11
     Telephone: (310) 826-7474
12   Facsimile: (310) 826-6991
13
     Attorneys for Plaintiff
14   Data Scape Limited
15
                               UNITED STATES DISTRICT COURT
16
                          CENTRAL DISTRICT OF CALIFORNIA
17
                                     WESTERN DIVISION
18
   DATA SCAPE LIMITED,
19                   Plaintiff,                    Case No. 2:18-cv-10658
20                vs.                              JURY TRIAL DEMANDED
21
     CITRIX SYSTEM, INC.,
22                               Defendant.
23
                        COMPLAINT FOR PATENT INFRINGEMENT
24
           This is an action for patent infringement arising under the Patent Laws of the
25
     United States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Data Scape Limited
26
     (“Plaintiff,” “Data Scape”) makes the following allegations against Defendant Citrix
27
     System, Inc. (“Defendant” or “Citrix”):
28

                                               1
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 2 of 53 Page ID #:2



 1

 2                                              PARTIES
 3           1.        Data Scape is a company organized under the laws of Ireland with its office
 4   located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.
 5           2.        On information and belief, Defendant Citrix is a Delaware corporation
 6   with a principal place of business at 4988 Great America Parkway, Santa Clara, CA
 7   95054. Citrix has regular and established places of business in this District, including,
 8   e.g.,        at     7414     Hollister     Avenue,      Goleta,     CA      93117.      E.g.,
 9   https://www.citrix.com/contact/sales.html. Citrix offers its products and/or services,
10   including those accused herein of infringement, to customers and potential customers
11   located in California and in this District. Citrix can be served with process through its
12   registered agent, the Corporation Service Company Which will Do Business in
13   California as CSC-Lawyers Incorporating Service, 2710 Gateway Oaks Drive, Suite
14   150N, Sacramento, California 95833-3505.
15                                  JURISDICTION AND VENUE
16           3.        This action arises under the patent laws of the United States, Title 35 of
17   the United States Code. This Court has original subject matter jurisdiction pursuant to
18   28 U.S.C. §§ 1331 and 1338(a).
19           4.        This Court has personal jurisdiction over Citrix in this action because
20   Citrix has committed acts within the Central District of California giving rise to this
21   action and has established minimum contacts with this forum such that the exercise of
22   jurisdiction over Citrix would not offend traditional notions of fair play and substantial
23   justice. Citrix, directly and through subsidiaries or intermediaries, has committed and
24   continues to commit acts of infringement in this District by, among other things,
25   offering to sell and selling products and/or services that infringe the asserted patents.
26           5.        Venue is proper in this district under 28 U.S.C. § 1400(b). Citrix is
27   registered to do business in California, and upon information and belief, Citrix has
28   transacted business in the Central District of California and has committed acts of direct
                                                     2
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 3 of 53 Page ID #:3



 1   and indirect infringement in the Central District of California. Citrix has regular and
 2   established place(s) of business in this District, as set forth above.
 3                                           COUNT I
 4                    INFRINGEMENT OF U.S. PATENT NO. 7,720,929
 5          6.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 6   as if fully set forth herein.
 7          7.     Data Scape is the owner by assignment of United States Patent No.
 8   7,720,929 (“the ’929 Patent”) entitled “Communication System And Its Method and
 9   Communication Apparatus And Its Method.” The ’929 Patent was duly and legally
10   issued by the United States Patent and Trademark Office on May 18, 2010. A true and
11   correct copy of the ’929 Patent is included as Exhibit A.
12          8.     On information and belief, Citrix has offered for sale, sold and/or imported
13   into the United States Citrix products and services that infringe the ’929 patent, and
14   continues to do so. By way of illustrative example, these infringing products and
15   services include, without limitation, Citrix’s products and services, e.g., ShareFile,
16   Citrix Content Collaboration, and Citrix Workspace, and all versions and variations
17   thereof since the issuance of the ’929 Patent (“Accused Instrumentalities”).
18          9.     On information and belief, Citrix has directly infringed and continues to
19   infringe the ’929 Patent, for example, by making, selling, offering for sale, and/or
20   importing the Accused Instrumentalities, and through its own use and testing of the
21   Accused Instrumentalities, which constitute communication system of Claim 1 of
22   the ’929 Patent comprising: a first apparatus having a first storage medium, and a
23   second apparatus, said second apparatus comprising: a second storage medium
24   configured to store management information of data to be transferred to said first
25   storage medium, a communicator configured to communicate data with said first
26   apparatus, a detector configured to detect whether said first apparatus and said second
27   apparatus are connected, an editor configured to select certain data to be transferred and
28   to edit said management information based on said selection without regard to the
                                                  3
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 4 of 53 Page ID #:4



 1   connection of said first apparatus, and a controller configured to control transfer of the
 2   selected data stored in said second apparatus via said communicator based on said
 3   management information edited by said editor when said detector detects that said first
 4   apparatus and said second apparatus are connected, wherein said controller is
 5   configured to compare said management information edited by said editor with
 6   management information of data stored in said first storage medium and to transmit data
 7   in said second apparatus based on the results of the comparison. Upon information and
 8   belief, Citrix uses the Accused Instrumentalities, which are infringing systems, for its
 9   own internal non-testing business purposes, while testing the Accused Instrumentalities,
10   and while providing technical support and repair services for the Accused
11   Instrumentalities to Citrix’s customers.
12         10.    On information and belief, Citrix has had knowledge of the ’929 Patent
13   since at least the filing of the original Complaint in this action, or shortly thereafter, and
14   on information and belief, Citrix knew of the ’929 Patent and knew of its infringement,
15   including by way of this lawsuit. By the time of trial, Citrix will have known and
16   intended (since receiving such notice) that their continued actions would actively induce
17   and contribute to the infringement of the claims of the ‘929 Patent.
18         11.    On information and belief, use of the Accused Instrumentalities in their
19   ordinary and customary fashion results in infringement of the claims of the ‘929 Patent.
20         12.    Citrix’s affirmative acts of making, using, selling, offering for sale, and/or
21   importing the Accused Instrumentalities have induced and continue to induce users of
22   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
23   customary way to infringe the claims of the ’929 Patent, knowing that when the Accused
24   Instrumentalities are used in their ordinary and customary manner, such systems
25   constitute infringing communication systems comprising: a first apparatus having a first
26   storage medium, and a second apparatus, said second apparatus comprising: a second
27   storage medium configured to store management information of data to be transferred
28   to said first storage medium, a communicator configured to communicate data with said
                                                   4
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 5 of 53 Page ID #:5



 1   first apparatus, a detector configured to detect whether said first apparatus and said
 2   second apparatus are connected, an editor configured to select certain data to be
 3   transferred and to edit said management information based on said selection without
 4   regard to the connection of said first apparatus, and a controller configured to control
 5   transfer of the selected data stored in said second apparatus via said communicator
 6   based on said management information edited by said editor when said detector detects
 7   that said first apparatus and said second apparatus are connected, wherein said controller
 8   is configured to compare said management information edited by said editor with
 9   management information of data stored in said first storage medium and to transmit data
10   in said second apparatus based on the results of the comparison. For example, Citrix
11   explains to customers the benefits of using the Accused Instrumentalities, such as by
12   touting their advantages: “Access and share all your files and documents in a few simple
13   clicks,” “Skip the messy data migration and get secure access to files and folders stored
14   on legacy data systems, with 3rd party servicers or anywhere else. ShareFile gives users
15   a single, secure point of access to all data, regardless of environment or endpoint.”
16   https://www.sharefile.com/features. Citrix also induces its customers to use the
17   Accused Instrumentalities to infringe other claims of the ’929 Patent. Citrix specifically
18   intended and was aware that the normal and customary use of the Accused
19   Instrumentalities on compatible systems would infringe the ’929 Patent.             Citrix
20   performed the acts that constitute induced infringement, and would induce actual
21   infringement, with the knowledge of the ’929 Patent and with the knowledge, or willful
22   blindness to the probability, that the induced acts would constitute infringement. On
23   information and belief, Citrix engaged in such inducement to promote the sales of the
24   Accused Instrumentalities, e.g., through Citrix’s user manuals, product support,
25   marketing materials, demonstrations, installation support, and training materials to
26   actively induce the users of the accused products to infringe the ’929 Patent.
27   Accordingly, Citrix as induced and continues to induce end users of the accused
28   products to use the accused products in their ordinary and customary way with
                                                 5
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 6 of 53 Page ID #:6



 1   compatible systems to make and/or use systems infringing the ’929 Patent, knowing
 2   that such use of the Accused Instrumentalities with compatible systems will result in
 3   infringement of the ’929 Patent. Accordingly, Citrix has been (since at least as of filing
 4   of the original complaint), and currently is, inducing infringement of the ‘929 Patent, in
 5   violation of 35 U.S.C. § 271(b).
 6         13.    Citrix has also infringed, and continues to infringe, claims of the ‘929
 7   patent by offering to commercially distribute, commercially distributing, making,
 8   and/or importing the Accused Instrumentalities, which are used in practicing the
 9   process, or using the systems, of the ‘929 patent, and constitute a material part of the
10   invention.   Citrix knows the components in the Accused Instrumentalities to be
11   especially made or especially adapted for use in infringement of the ‘929 patent, not a
12   staple article, and not a commodity of commerce suitable for substantial noninfringing
13   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
14   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
15   Citrix has been, and currently is, contributorily infringing the ‘929 patent, in violation
16   of 35 U.S.C. § 271(c).
17         14.    The Accused Instrumentalities include “[a] communication system
18   including a first apparatus having a first storage medium, and a second apparatus.” For
19   example, the Accused Instrumentalities include a communication system (e.g.,
20   ShareFile product) comprising of StorageZones having a storage medium (e.g.,
21   Microsoft Azure or Citrix S3 cloud storage, network drives) and clients (e.g., mobile
22   devices,         native         desktop          client,        virtual         desktop).
23   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
24   sharefile-enterprise-a-technical-overview.pdf.
25

26
27

28

                                                 6
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 7 of 53 Page ID #:7



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
11   sharefile-enterprise-a-technical-overview.pdf
12         15.    The Accused Instrumentalities include a second apparatus comprising: a
13   second storage medium configured to store management information of data to be
14   transferred to said first storage medium. For example, the Accused Instrumentalities
15   include clients such as mobile devices, native desktop clients, or virtual desktops.
16   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
17   sharefile-enterprise-a-technical-overview.pdf.    Moreover, mobile devices, native
18   desktop clients or virtual desktops include a storage medium (e.g., see figure below).
19

20

21

22

23

24

25

26
27

28

                                                7
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 8 of 53 Page ID #:8



 1   https://www.citrix.com/content/dam/citrix/en_us/documents/products-
 2   solutions/sharefile-storagezone-connectors-feature-brief.pdf. Moreover, the Accused
 3   Instrumentalities provide ShareFile Sync tool configured to synchronize selected
 4   folders (e.g., “Under the Synced Folders tab, use the checkboxes to designate which
 5   folders       to       sync.       Click Apply to        save       your          changes.”
 6   https://support.citrix.com/article/CTX207683?recommended).          In this regard, the
 7   Accused Instrumentalities include ShareFile Sync tool that stores information about the
 8   selected folders’ structure (e.g., see figure below).
 9

10

11

12

13

14

15

16

17

18

19

20   https://support.citrix.com/article/CTX207683?recommended.
21         16.    The Accused Instrumentalities include a second apparatus comprising “a
22   communicator configured to communicate data with said first apparatus.” For example,
23   the Accused Instrumentalities disclose “[F]iles are transferred through ShareFile over a
24   secure SSL/TLS connection and are stored at rest with AES 256-bit encryption.”
25   https://www.ready.it/sharefile/files/citrix-sharefile-enterprise-datasheet.pdf.       (e.g.,
26   Data/File Transfer between Clients and Customer Datacenter in the figure below).
27

28

                                                  8
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 9 of 53 Page ID #:9



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
11   sharefile-enterprise-a-technical-overview.pdf.
12         17.    The Accused Instrumentalities further include a second apparatus
13   comprising “a detector configured to detect whether said first apparatus and a second
14   apparatus are connected.”       For example, the Accused Instrumentalities include a
15   detector configured to detect whether network connectivity is down. For example, the
16   Accused Instrumentalities disclose that “[I]f internet connectivity is lost, uploads will
17   be      retried      automatically        when          connectivity      is     restored.”
18   https://support.citrix.com/article/CTX226351.
19         18.    The Accused Instrumentalities further include a second apparatus
20   comprising “an editor configured to select certain data to be transferred and to edit said
21   management information based on said selection without regard to the connection of
22   said first apparatus.” For example, the Accused Instrumentalities let the user select
23   folders to synchronize (e.g., “Under the Synced Folders tab, use the checkboxes to
24   designate    which    folders    to   sync.       Click Apply to   save   your   changes.”
25   https://support.citrix.com/article/CTX207683?recommended).             In this regard, the
26   Accused Instrumentalities include ShareFile Sync tool that stores information about the
27   selected folders’ structure (e.g., see figure below).
28

                                                   9
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 10 of 53 Page ID #:10



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11   https://support.citrix.com/article/CTX207683?recommended. Moreover, the Accused
12   Instrumentalities are able to edit information about the synchronized folders’ structure
13   even when internet connection is unavailable. For example, the Accused
14   Instrumentalities disclose “[W]hen you delete a file from your sync location, it is
15   moved to the local Recycle Bin of your PC.”
16   https://support.citrix.com/article/CTX207683?recommended.                        The    Accused
17   Instrumentalities also disclose that “[I]f you share a sync location with another user and
18   you delete a file, the file will be moved to the local Recycle Bin of your PC and the
19   local     Recycle         Bin        of      any    user     currently    synced       to    that
20   location.” https://support.citrix.com/article/CTX207683?recommended. As another
21   example, the Accused Instrumentalities disclose that “[I]f internet connectivity is lost,
22   uploads       will   be    retried        automatically    when   connectivity    is   restored.”
23   https://support.citrix.com/article/CTX226351.
24           19.     The Accused Instrumentalities further include a second apparatus
25   comprising “a controller configured to control transfer of the selected data stored in said
26   second apparatus to said first apparatus via said communicator based on said
27   management information edited by said editor when said detector detects that said first
28   apparatus and said second apparatus are connected.”                For example, the Accused
                                                        10
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 11 of 53 Page ID #:11



 1   Instrumentalities let the user select folders to synchronize (e.g., “Under the Synced
 2   Folders tab, use the checkboxes to designate which folders to sync. Click Apply to save
 3   your changes.” https://support.citrix.com/article/CTX207683?recommended). In this
 4   regard, the Accused Instrumentalities include ShareFile Sync tool that provides transfer
 5   of the selected folders (e.g., see figure below).
 6

 7

 8
 9

10

11

12

13

14

15

16   https://support.citrix.com/article/CTX207683?recommended. As another example, the
17   Accused Instrumentalities disclose “[F]iles are transferred through ShareFile over a
18   secure SSL/TLS connection and are stored at rest with AES 256-bit encryption.”
19   https://www.ready.it/sharefile/files/citrix-sharefile-enterprise-datasheet.pdf.   (e.g.,
20   Data/File Transfer between Clients and Customer Datacenter in the figure below).
21

22

23

24

25

26
27

28

                                                 11
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 12 of 53 Page ID #:12



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
11   sharefile-enterprise-a-technical-overview.pdf. Moreover, the Accused
12   Instrumentalities detect whether client devices and StorageZones datacenters are
13   connected. As such, the Accused Instrumentalities disclose that “[I]f internet
14   connectivity is lost, uploads will be retried automatically when connectivity is
15   restored.” https://support.citrix.com/article/CTX226351.
16         20.    The Accused Instrumentalities further include a second apparatus
17   “wherein said controller is configured to compare said management information edited
18   by said editor with management information of data stored in said first storage medium
19   and to transmit data in said second apparatus based on result of the comparison.” For
20   example, the Accused Instrumentalities provide folders and files synchronization status
21   indicators. As such, synchronization status indicators may indicate whether folders or
22   files are synced or in the process of syncing (e.g., “You can view currently syncing and
23   synced files, currently checked out files, start or pause the Sync process… .”
24   https://support.citrix.com/article/CTX207683?recommended and figure below).
25

26
27

28

                                                12
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 13 of 53 Page ID #:13



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12   https://support.citrix.com/article/CTX234889.
13         21.    Citrix also infringes other claims of the ’929 Patent, directly and through
14   inducing infringement and contributory infringement.
15         22.    By making, using, offering for sale, selling and/or importing into the
16   United States the Accused Instrumentalities, and touting the benefits of using the
17   Accused Instrumentalities’ accused features, Citrix has injured Data Scape and is liable
18   to Data Scape for infringement of the ’929 Patent pursuant to 35 U.S.C. § 271.
19         23.    As a result of Citrix’s infringement of the ’929 Patent, Plaintiff Data Scape
20   is entitled to monetary damages in an amount adequate to compensate for Citrix’s
21   infringement, but in no event less than a reasonable royalty for the use made of the
22   invention by Citrix, together with interest and costs as fixed by the Court.
23                                           COUNT II
24                   INFRINGEMENT OF U.S. PATENT NO. 7,617,537
25         24.    Plaintiff realleges and incorporates by reference the foregoing
26   paragraphs, as if fully set forth herein.
27         25.    Data Scape is the owner by assignment of United States Patent No.
28   7,617,537 (“the ‘537 Patent”) entitled “Communication System And Its Method and
                                                 13
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 14 of 53 Page ID #:14



 1   Communication Apparatus And Its Method.” The ‘537 Patent was duly and legally
 2   issued by the United States Patent and Trademark Office on Nov. 10, 2009. A true and
 3   correct copy of the ‘537 Patent is included as Exhibit B.
 4         26.    On information and belief, Citrix has offered for sale, sold and/or imported
 5   into the United States Citrix products and services that infringe the ‘537 patent, and
 6   continues to do so. By way of illustrative example, these infringing products and
 7   services include, without limitation, Citrix’s products and services, e.g., ShareFile,
 8   Citrix Content Collaboration, and Citrix Workspace, and all versions and variations
 9   thereof since the issuance of the ‘537 Patent (“Accused Instrumentalities”).
10         27.    On information and belief, Citrix has directly infringed and continues to
11   infringe the ‘537 Patent, for example, by making, selling, offering for sale, and/or
12   importing the Accused Instrumentalities, and through its own use and testing of the
13   Accused Instrumentalities, which constitute communication method of Claim 1 of the
14   ‘537 Patent, to transfer content data to a first apparatus from a second apparatus,
15   comprising: judging whether said first apparatus and said second apparatus are
16   connected; comparing, upon judging that said first apparatus and said second apparatus
17   are connected, an identifier of said first apparatus with an identifier stored in said second
18   apparatus; comparing, when said identifier of said first apparatus corresponds to said
19   identifier stored in said second apparatus, a first list of content data of said first
20   apparatus and a second list of content data of said second apparatus; transferring, from
21   the second apparatus to the first apparatus, first content data, which is registered in said
22   second list and is not registered in said first list; and deleting, from the first apparatus,
23   second content data, which is registered in said first list and is not registered in said
24   second list. Upon information and belief, Citrix uses the Accused Instrumentalities,
25   which are infringing systems, for its own internal non-testing business purposes, while
26   testing the Accused Instrumentalities, and while providing technical support and repair
27   services for the Accused Instrumentalities to Citrix’s customers.
28

                                                  14
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 15 of 53 Page ID #:15



 1         28.    On information and belief, Citrix has had knowledge of the ‘537 Patent
 2   since at least the filing of the original Complaint in this action, or shortly thereafter, and
 3   on information and belief, Citrix knew of the ‘537 Patent and knew of its infringement,
 4   including by way of this lawsuit. By the time of trial, Citrix will have known and
 5   intended (since receiving such notice) that their continued actions would actively induce
 6   and contribute to the infringement of the claims of the ‘537 Patent.
 7         29.    On information and belief, use of the Accused Instrumentalities in their
 8   ordinary and customary fashion results in infringement of the claims of the ‘537 Patent.
 9         30.    Citrix’s affirmative acts of making, using, selling, offering for sale, and/or
10   importing the Accused Instrumentalities have induced and continue to induce users of
11   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
12   customary way to infringe the claims of the ‘537 Patent, knowing that when the Accused
13   Instrumentalities are used in their ordinary and customary manner, such method
14   constitute infringing communication method comprising: judging whether said first
15   apparatus and said second apparatus are connected; comparing, upon judging that said
16   first apparatus and said second apparatus are connected, an identifier of said first
17   apparatus with an identifier stored in said second apparatus; comparing, when said
18   identifier of said first apparatus corresponds to said identifier stored in said second
19   apparatus, a first list of content data of said first apparatus and a second list of content
20   data of said second apparatus; transferring, from the second apparatus to the first
21   apparatus, first content data, which is registered in said second list and is not registered
22   in said first list; and deleting, from the first apparatus, second content data, which is
23   registered in said first list and is not registered in said second list. For example, Citrix
24   explains to customers the benefits of using the Accused Instrumentalities, such as by
25   touting their advantages: “[A]ccess and share all your files and documents in a few
26   simple clicks,” “Skip the messy data migration and get secure access to files and folders
27   stored on legacy data systems, with 3rd party servicers or anywhere else. ShareFile
28   gives users a single, secure point of access to all data, regardless of environment or
                                                  15
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 16 of 53 Page ID #:16



 1   endpoint.” https://www.sharefile.com/features. Citrix also induces its customers to use
 2   the Accused Instrumentalities to infringe other claims of the ‘537 Patent. Citrix
 3   specifically intended and was aware that the normal and customary use of the Accused
 4   Instrumentalities on compatible systems would infringe the ‘537 Patent.            Citrix
 5   performed the acts that constitute induced infringement, and would induce actual
 6   infringement, with the knowledge of the ‘537 Patent and with the knowledge, or willful
 7   blindness to the probability, that the induced acts would constitute infringement. On
 8   information and belief, Citrix engaged in such inducement to promote the sales of the
 9   Accused Instrumentalities, e.g., through Citrix’s user manuals, product support,
10   marketing materials, demonstrations, installation support, and training materials to
11   actively induce the users of the accused products to infringe the ‘537 Patent.
12   Accordingly, Citrix as induced and continues to induce end users of the accused
13   products to use the accused products in their ordinary and customary way with
14   compatible systems to make and/or use systems infringing the ‘537 Patent, knowing
15   that such use of the Accused Instrumentalities with compatible systems will result in
16   infringement of the ‘537 Patent. Accordingly, Citrix has been (since at least as of filing
17   of the original complaint), and currently is, inducing infringement of the ‘537 Patent, in
18   violation of 35 U.S.C. § 271(b).
19         31.    Citrix has also infringed, and continues to infringe, claims of the ‘537
20   patent by offering to commercially distribute, commercially distributing, making,
21   and/or importing the Accused Instrumentalities, which are used in practicing the
22   process, or using the systems, of the ‘537 patent, and constitute a material part of the
23   invention.   Citrix knows the components in the Accused Instrumentalities to be
24   especially made or especially adapted for use in infringement of the ‘537 patent, not a
25   staple article, and not a commodity of commerce suitable for substantial noninfringing
26   use. For example, the ordinary way of using the Accused Instrumentalities infringes the
27   patent claims, and as such, is especially adapted for use in infringement. Accordingly,
28

                                                16
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 17 of 53 Page ID #:17



 1   Citrix has been, and currently is, contributorily infringing the ‘537 patent, in violation
 2   of 35 U.S.C. § 271(c).
 3         32.    The Accused Instrumentalities perform “[a] communication method to
 4   transfer content data to a first apparatus from a second apparatus.” For example, the
 5   Accused Instrumentalities communicate and transfer, via StorageZones Controller, files
 6   between datacenters controlled by (e.g., Microsoft Azure or Citrix S3 cloud storage,
 7   network drives) and clients (e.g., mobile devices, native desktop client, virtual desktop).
 8   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
 9   sharefile-enterprise-a-technical-overview.pdf.     As another example, the Accused
10   Instrumentalities disclose “[F]iles are transferred through ShareFile over a secure
11   SSL/TLS connection and are stored at rest with AES 256-bit encryption.”
12   https://www.ready.it/sharefile/files/citrix-sharefile-enterprise-datasheet.pdf.      (e.g.,
13   Data/File Transfer between Clients and Customer Datacenter in the figure below).
14

15

16

17

18

19

20

21

22
     https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
23
     sharefile-enterprise-a-technical-overview.pdf. As another example, the Accused
24
     Instrumentalities also provide that HTTPS communication methods is used to
25
     communicate between “User devices” and “StorageZones Controller.” (e.g., See the
26
     figure below).
27

28

                                                 17
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 18 of 53 Page ID #:18



 1

 2

 3

 4

 5

 6

 7

 8   https://docs.citrix.com/en-us/storagezones-controller/5-0/architecture-overview.html
 9         33.    The Accused Instrumentalities perform a method comprising “judging
10   whether said first apparatus and said second apparatus are connected.” For example,
11   the Accused Instrumentalities judge whether network connectivity between client
12   devices and the StorageZones Controller is down.             For example, the Accused
13   Instrumentalities disclose that “[I]f internet connectivity is lost, uploads will be retried
14   automatically             when             connectivity             is            restored.”
15   https://support.citrix.com/article/CTX226351.
16         34.    The Accused Instrumentalities perform “comparing, upon judging that
17   said first apparatus and said second apparatus are connected, an identifier of said first
18   apparatus with an identifier stored in said second apparatus.” For example, the Accused
19   Instrumentalities disclose that “[I]f internet connectivity is lost, uploads will be retried
20   automatically             when             connectivity             is            restored.”
21   https://support.citrix.com/article/CTX226351.          For    example,      the    Accused
22   Instrumentalities disclose an authentication method that enables user devices to access
23   data stored in “StorageZones and on network files shares or SharePoint servers.”
24   https://docs.citrix.com/en-us/storagezones-controller/5-0/about.html.       As such, the
25   Accused Instrumentalities disclose that “[A]ll authentication requests and user
26   credentials are securely sent over HTTPS. After the authentication process is complete,
27   the mobile client communicates directly with the StorageZone Controller and all files
28   are securely accessed directly through the Controller within the customer’s datacenter.”
                                                 18
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 19 of 53 Page ID #:19



 1   https://www.citrix.com/content/dam/citrix/en_us/documents/products-
 2   solutions/sharefile-storagezone-connectors-feature-brief.pdf.
 3         35.    The Accused Instrumentalities perform “comparing, when said identifier
 4   of said first apparatus corresponds to said identifier stored in said second apparatus, a
 5   first list of content data of said first apparatus and a second list of content data of said
 6   second apparatus.” For example, the Accused Instrumentalities disclose that “[A]fter
 7   the credentials are verified, the user can access the data securely from their mobile
 8   device.”         https://www.citrix.com/content/dam/citrix/en_us/documents/products-
 9   solutions/sharefile-storagezone-connectors-feature-brief.pdf. As another example, the
10   Accused Instrumentalities provide folders and files synchronization status indicators.
11   As such, synchronization status indicators may indicate whether folders or files are
12   synced or in the process of syncing (e.g., “You can view currently syncing and synced
13   files, currently checked out files, start or pause the Sync process… .”
14   https://support.citrix.com/article/CTX207683?recommended and figure below). More
15   specifically, files and folders synchronization process compares a list of files and folders
16   stored in the first apparatus with the list of files and folders stored in the second
17   apparatus. (e.g., See figure below).
18

19

20

21

22

23

24

25

26
27

28

                                                 19
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 20 of 53 Page ID #:20



 1   https://support.citrix.com/article/CTX234889.
 2         36.    The Accused Instrumentalities further perform “transferring, from the
 3   second apparatus to the first apparatus, first content data, which is registered in said
 4   second list and is not registered in said first list.”       For example, the Accused
 5   Instrumentalities provide folders and files synchronization status indicators. As such,
 6   synchronization status indicators may indicate whether folders or files are synced or in
 7   the process of syncing (e.g., “You can view currently syncing and synced files, currently
 8   checked     out     files,   start    or      pause    the     Sync     process…       .”
 9   https://support.citrix.com/article/CTX207683?recommended and figure below). More
10   specifically, the synchronization process transfers files and folders from the client
11   devices to datacenters controlled by (e.g., Microsoft Azure or Citrix S3 cloud storage,
12   network drives). (e.g., See figure below).
13

14

15

16

17

18

19

20

21

22

23

24   https://support.citrix.com/article/CTX234889.
25         37.    The Accused Instrumentalities perform “deleting, from the first apparatus,
26   second content data, which is registered in said first list and is not registered in said
27   second list.” For example, the Accused Instrumentalities provide folders and files
28   synchronization status indicators. As such, synchronization status indicators may
                                                  20
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 21 of 53 Page ID #:21



 1   indicate whether folders or files are synced or in the process of syncing (e.g., “You can
 2   view currently syncing and synced files, currently checked out files, start or pause the
 3   Sync process… .” https://support.citrix.com/article/CTX207683?recommended and
 4   figure below). More specifically, the synchronization process deletes files and folders
 5   from the datacenters controlled by (e.g., Microsoft Azure or Citrix S3 cloud storage,
 6   network drives) when they are removed from the client devices. (e.g., See figure below).
 7

 8
 9

10

11

12

13

14

15

16

17

18   https://support.citrix.com/article/CTX234889.     As another example, the Accused
19   Instrumentalities disclose “[I]f you share a sync location with another user and you
20   delete a file, the file will be moved to the local Recycle Bin of your PC AND the local
21   Recycle      Bin       of     any       user     currently      synced       to      that
22   location.” https://support.citrix.com/article/CTX207683?recommended#Deletion
23         38.    Citrix also infringes other claims of the ‘537 Patent, directly and through
24   inducing infringement and contributory infringement.
25         39.    By making, using, offering for sale, selling and/or importing into the
26   United States the Accused Instrumentalities, and touting the benefits of using the
27   Accused Instrumentalities’ accused features, Citrix has injured Data Scape and is liable
28   to Data Scape for infringement of the ‘537 Patent pursuant to 35 U.S.C. § 271.
                                                21
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 22 of 53 Page ID #:22



 1          40.    As a result of Citrix’s infringement of the ‘537 Patent, Plaintiff Data Scape
 2   is entitled to monetary damages in an amount adequate to compensate for Citrix’s
 3   infringement, but in no event less than a reasonable royalty for the use made of the
 4   invention by Citrix, together with interest and costs as fixed by the Court.
 5                                             COUNT III
 6                        INFRINGEMENT OF U.S. PATENT NO. 8,386,581
 7          41.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 8   as if fully set forth herein.
 9          42.    Data Scape is the owner by assignment of United States Patent No.
10   8,386,581 (“the ‘581 Patent”) entitled “Communication System And Its Method and
11   Communication Apparatus And Its Method.” The ‘581 Patent was duly and legally
12   issued by the United States Patent and Trademark Office on Feb. 26, 2013. A true and
13   correct copy of the ‘581 Patent is included as Exhibit C.
14          43.    On information and belief, Citrix has offered for sale, sold and/or imported
15   into the United States Citrix products and services that infringe the ‘581 patent, and
16   continues to do so. By way of illustrative example, these infringing products and
17   services include, without limitation, Citrix’s products and services, e.g., ShareFile,
18   Citrix Content Collaboration, and Citrix Workspace, and all versions and variations
19   thereof since the issuance of the ‘581 Patent (“Accused Instrumentalities”).
20          44.    On information and belief, Citrix has directly infringed and continues to
21   infringe the ‘581 Patent, for example, by making, selling, offering for sale, and/or
22   importing the Accused Instrumentalities, and through its own use and testing of the
23   Accused Instrumentalities, which constitute communication apparatus of Claim 1 of the
24   ‘581 Patent comprising: a storage unit configured to store content data to a storage
25   medium; a communication unit configured to communicate with an external apparatus;
26   a controller configured to edit a list so that content data is registered in the list, to
27   uniquely associate the list with the external apparatus using a unique identification of
28   the external apparatus, to extract the list associated with the external apparatus from a
                                                 22
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 23 of 53 Page ID #:23



 1   plurality of lists in the communication apparatus when the external apparatus is
 2   connected to the communication apparatus, and to control transferring of content data
 3   registered in the extracted list to the external apparatus. Upon information and belief,
 4   Citrix uses the Accused Instrumentalities, which are infringing systems, for its own
 5   internal non-testing business purposes, while testing the Accused Instrumentalities, and
 6   while providing technical support and repair services for the Accused Instrumentalities
 7   to Citrix’s customers.
 8         45.    On information and belief, Citrix has had knowledge of the ‘581 Patent
 9   since at least the filing of the original Complaint in this action, or shortly thereafter, and
10   on information and belief, Citrix knew of the ‘581 Patent and knew of its infringement,
11   including by way of this lawsuit. By the time of trial, Citrix will have known and
12   intended (since receiving such notice) that their continued actions would actively induce
13   and contribute to the infringement of the claims of the ‘581 Patent.
14         46.    On information and belief, use of the Accused Instrumentalities in their
15   ordinary and customary fashion results in infringement of the claims of the ‘581 Patent.
16         47.    Citrix’s affirmative acts of making, using, selling, offering for sale, and/or
17   importing the Accused Instrumentalities have induced and continue to induce users of
18   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
19   customary way to infringe the claims of the ‘581 Patent, knowing that when the Accused
20   Instrumentalities are used in their ordinary and customary manner, such systems
21   constitute infringing communication systems comprising: a storage unit configured to
22   store content data to a storage medium; a communication unit configured to
23   communicate with an external apparatus; a controller configured to edit a list so that
24   content data is registered in the list, to uniquely associate the list with the external
25   apparatus using a unique identification of the external apparatus, to extract the list
26   associated with the external apparatus from a plurality of lists in the communication
27   apparatus when the external apparatus is connected to the communication apparatus,
28   and to control transferring of content data registered in the extracted list to the external
                                                  23
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 24 of 53 Page ID #:24



 1   apparatus. For example, Citrix explains to customers the benefits of using the Accused
 2   Instrumentalities, such as by touting their advantages: “[A]ccess and share all your files
 3   and documents in a few simple clicks,” “Skip the messy data migration and get secure
 4   access to files and folders stored on legacy data systems, with 3rd party servicers or
 5   anywhere else. ShareFile gives users a single, secure point of access to all data,
 6   regardless of environment or endpoint.” https://www.sharefile.com/features.         Citrix
 7   also induces its customers to use the Accused Instrumentalities to infringe other claims
 8   of the ‘581 Patent. Citrix specifically intended and was aware that the normal and
 9   customary use of the Accused Instrumentalities on compatible systems would infringe
10   the ‘581 Patent. Citrix performed the acts that constitute induced infringement, and
11   would induce actual infringement, with the knowledge of the ‘581 Patent and with the
12   knowledge, or willful blindness to the probability, that the induced acts would constitute
13   infringement. On information and belief, Citrix engaged in such inducement to promote
14   the sales of the Accused Instrumentalities, e.g., through Citrix’s user manuals, product
15   support, marketing materials, demonstrations, installation support, and training
16   materials to actively induce the users of the accused products to infringe the ‘581 Patent.
17   Accordingly, Citrix as induced and continues to induce end users of the accused
18   products to use the accused products in their ordinary and customary way with
19   compatible systems to make and/or use systems infringing the ‘581 Patent, knowing
20   that such use of the Accused Instrumentalities with compatible systems will result in
21   infringement of the ‘581 Patent. Accordingly, Citrix has been (since at least as of filing
22   of the original complaint), and currently is, inducing infringement of the ‘581 Patent, in
23   violation of 35 U.S.C. § 271(b).
24         48.    Citrix has also infringed, and continues to infringe, claims of the ‘581
25   patent by offering to commercially distribute, commercially distributing, making,
26   and/or importing the Accused Instrumentalities, which are used in practicing the
27   process, or using the systems, of the ‘581 patent, and constitute a material part of the
28   invention. Citrix knows the components in the Accused Instrumentalities to be
                                                 24
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 25 of 53 Page ID #:25



 1   especially made or especially adapted for use in infringement of the ‘581 patent, not a
 2   staple article, and not a commodity of commerce suitable for substantial noninfringing
 3   use. For example, the ordinary way of using the Accused Instrumentalities infringes
 4   the patent claims, and as such, is especially adapted for use in infringement.
 5   Accordingly, Citrix has been, and currently is, contributorily infringing the ‘581
 6   patent, in violation of 35 U.S.C. § 271(c).
 7         49.    The Accused Instrumentalities include “[a] communication apparatus
 8   comprising: a storage unit configured to store content data to a storage medium.” For
 9   example, the Accused Instrumentalities communicate and transfer, via StorageZones
10   Controller, files between datacenters controlled by (e.g., Microsoft Azure or Citrix S3
11   cloud storage, network drives) and clients (e.g., mobile devices, native desktop client,
12   virtual                                                                          desktop).
13   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
14   sharefile-enterprise-a-technical-overview.pdf. (e.g., Data/File Transfer between Clients
15   and Customer Datacenter in the figure below).
16

17

18

19

20

21

22

23

24

25   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
26   sharefile-enterprise-a-technical-overview.pdf. As such, the Accused Instrumentalities
27   include a storage unit in the client devices. For example, the Accused
28   Instrumentalities let the user select folders to synchronize (e.g., “Under the Synced
                                                   25
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 26 of 53 Page ID #:26



 1   Folders tab, use the checkboxes to designate which folders to sync. Click Apply to
 2   save your changes.” https://support.citrix.com/article/CTX207683?recommended). In
 3   this regard, the Accused Instrumentalities include a storage unit storing data selected
 4   for synchronization (e.g., see figure below).
 5

 6

 7

 8
 9

10

11

12

13

14

15   https://support.citrix.com/article/CTX207683?recommended.
16         50.    The Accused Instrumentalities include “a communication unit configured
17   to communicate with an external apparatus.”               For example, the Accused
18   Instrumentalities disclose “[F]iles are transferred through ShareFile over a secure
19   SSL/TLS connection and are stored at rest with AES 256-bit encryption.”
20   https://www.ready.it/sharefile/files/citrix-sharefile-enterprise-datasheet.pdf.    (e.g.,
21   Data/File Transfer between Clients and Customer Datacenter in the figure below).
22

23

24

25

26
27

28

                                                 26
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 27 of 53 Page ID #:27



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
11   sharefile-enterprise-a-technical-overview.pdf. As another example, the Accused
12   Instrumentalities also provide that HTTPS communication methods is used to
13   communicate between “User devices” and “StorageZones Controller.” (e.g., See the
14   figure below).
15

16

17

18

19

20

21

22   https://docs.citrix.com/en-us/storagezones-controller/5-0/architecture-overview.html
23         51.   The Accused Instrumentalities further include “a controller configured to
24   edit a list so that content data is registered in the list.” For example, the Accused
25   Instrumentalities let the user select folders to synchronize (e.g., “Under the Synced
26   Folders tab, use the checkboxes to designate which folders to sync. Click Apply to save
27   your changes.” https://support.citrix.com/article/CTX207683?recommended). In this
28

                                               27
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 28 of 53 Page ID #:28



 1   regard, the Accused Instrumentalities include ShareFile Sync tool configured to edit a
 2   list of the selected folders’ (e.g., see figure below).
 3

 4

 5

 6

 7

 8
 9

10

11

12

13   https://support.citrix.com/article/CTX207683?recommended.
14         52.    The Accused Instrumentalities further include “a controller configured to
15   uniquely associate the list with the external apparatus using a unique identification of
16   the external apparatus.” For example, the Accused Instrumentalities disclose an
17   authentication method that enables user devices to access data stored in “StorageZones
18   and on network files shares or SharePoint servers.” https://docs.citrix.com/en-
19   us/storagezones-controller/5-0/about.html.        As such, the Accused Instrumentalities
20   disclose that “[A]ll authentication requests and user credentials are securely sent over
21   HTTPS. After the authentication process is complete, the mobile client communicates
22   directly with the StorageZone Controller and all files are securely accessed directly
23   through       the      Controller       within        the     customer’s     datacenter.”
24   https://www.citrix.com/content/dam/citrix/en_us/documents/products-
25   solutions/sharefile-storagezone-connectors-feature-brief.pdf.
26         53.    The Accused Instrumentalities further include “a controller configured to
27   extract the list associated with the external apparatus from a plurality of lists in the
28   communication apparatus when the external apparatus is connected to the
                                                  28
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 29 of 53 Page ID #:29



 1   communication apparatus.” For example, the Accused Instrumentalities determine
 2   whether client devices and the StorageZones Controller are connected. For example,
 3   the Accused Instrumentalities disclose that “[I]f internet connectivity is lost, uploads
 4   will    be       retried   automatically     when     connectivity     is     restored.”
 5   https://support.citrix.com/article/CTX226351.      As another example, the Accused
 6   Instrumentalities extract the list associated with the external apparatus. (e.g., “Users
 7   with appropriate access will see a connected SharePoint library or network file share in
 8   the ShareFile client interface under Folders.”).
 9

10

11

12

13

14

15

16

17

18

19   https://www.citrix.com/content/dam/citrix/en_us/documents/products-
20   solutions/sharefile-storagezone-connectors-feature-brief.pdf. As another example, the
21   Accused Instrumentalities let the user select folders to synchronize (e.g., “Under the
22   Synced Folders tab, use the checkboxes to designate which folders to sync.
23   Click Apply to                   save                  your                   changes.”
24   https://support.citrix.com/article/CTX207683?recommended).        In this regard, the
25   Accused Instrumentalities include ShareFile Sync tool that extracts the list of selected
26   files and folders to be synchronized with the associated external apparatus (e.g., see
27   figure below).
28

                                                29
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 30 of 53 Page ID #:30



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11   https://support.citrix.com/article/CTX207683?recommended.
12           54.     The Accused Instrumentalities further include “a controller configured to
13   control transferring of content data registered in the extracted list to the external
14   apparatus.” For example, the Accused Instrumentalities let the user select folders to
15   synchronize (e.g., “Under the Synced Folders tab, use the checkboxes to designate
16   which         folders    to    sync.     Click Apply to      save     your     changes.”
17   https://support.citrix.com/article/CTX207683?recommended).          In this regard, the
18   Accused Instrumentalities include ShareFile Sync tool that stores the extracted list that
19   includes information about the selected files and folders to be synced with the external
20   apparatus (e.g., see figure below).
21

22

23

24

25

26
27

28

                                                  30
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 31 of 53 Page ID #:31



 1   https://support.citrix.com/article/CTX207683?recommended. As another example, the
 2   Accused Instrumentalities provide folders and files synchronization status indicators.
 3   As such, synchronization status indicators may indicate whether folders or files are
 4   synced or in the process of syncing (e.g., “You can view currently syncing and synced
 5   files, currently checked out files, start or pause the Sync process… .”
 6   https://support.citrix.com/article/CTX207683?recommended and figure below).
 7

 8
 9

10

11

12

13

14

15

16

17   https://support.citrix.com/article/CTX234889.
18         55.    Citrix also infringes other claims of the ‘581 Patent, directly and through
19   inducing infringement and contributory infringement.
20         56.    By making, using, offering for sale, selling and/or importing into the
21   United States the Accused Instrumentalities, and touting the benefits of using the
22   Accused Instrumentalities’ accused features, Citrix has injured Data Scape and is liable
23   to Data Scape for infringement of the ‘581 Patent pursuant to 35 U.S.C. § 271.
24         57.    As a result of Citrix’s infringement of the ‘581 Patent, Plaintiff Data Scape
25   is entitled to monetary damages in an amount adequate to compensate for Citrix’s
26   infringement, but in no event less than a reasonable royalty for the use made of the
27   invention by Citrix, together with interest and costs as fixed by the Court.
28

                                                31
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 32 of 53 Page ID #:32



 1                                          COUNT IV
 2                   INFRINGEMENT OF U.S. PATENT NO. 10,027,751
 3          58.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
 4   as if fully set forth herein.
 5          59.    Data Scape is the owner by assignment of United States Patent No.
 6   10,027,751 (“the ‘751 Patent”) entitled “Communication system and its method and
 7   communication apparatus and its method.” The ‘751 Patent was duly and legally issued
 8   by the United States Patent and Trademark Office on July 17, 2018. A true and correct
 9   copy of the ‘751 Patent is included as Exhibit D.
10          60.    On information and belief, Citrix has offered for sale, sold and/or imported
11   into the United States Citrix products and services that infringe the ‘751 patent, and
12   continues to do so. By way of illustrative example, these infringing products and
13   services include, without limitation, Citrix’s products and services, e.g., ShareFile,
14   Citrix Content Collaboration, and Citrix Workspace, and all versions and variations
15   thereof since the issuance of the ‘751 Patent (“Accused Instrumentalities”).
16          61.    On information and belief, Citrix has directly infringed and continues to
17   infringe the ‘751 Patent, for example, by making, selling, offering for sale, and/or
18   importing the Accused Instrumentalities, and through its own use and testing of the
19   Accused Instrumentalities, which constitute a communication apparatus of Claim 1 of
20   the ‘751 Patent configured to transmit data to an apparatus comprising: a hardware
21   storage medium configured to store management information of data to be transferred
22   to the apparatus; a communicator configured to communicate data with the apparatus;
23   a detector configured to detect whether the communication apparatus and the apparatus
24   are connected; an editor configured to select certain data to be transferred and to edit
25   the management information based on the selection without regard to the connection of
26   the communication apparatus and the apparatus; and a controller configured to control
27   transfer of the selected data stored in the communication apparatus to the apparatus via
28   the communicator based on the management information edited by the editor when the
                                                 32
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 33 of 53 Page ID #:33



 1   detector detects that the communication apparatus and the apparatus are connected,
 2   wherein the controller is configured to compare the management information edited by
 3   the editor with management information of data stored in the apparatus, determine a
 4   size of the selected data in the communication apparatus, and transmit data in the
 5   communication apparatus based on result of the comparison and the determination.
 6   Upon information and belief, Citrix uses the Accused Instrumentalities, which are
 7   infringing systems, for its own internal non-testing business purposes, while testing the
 8   Accused Instrumentalities, and while providing technical support and repair services
 9   for the Accused Instrumentalities to Citrix’s customers.
10         62.    On information and belief, Citrix has had knowledge of the ‘751 Patent
11   since at least the filing of the original Complaint in this action, or shortly thereafter, and
12   on information and belief, Citrix knew of the ‘751 Patent and knew of its infringement,
13   including by way of this lawsuit. By the time of trial, Citrix will have known and
14   intended (since receiving such notice) that their continued actions would actively induce
15   and contribute to the infringement of the claims of the ‘751 Patent.
16         63.    On information and belief, use of the Accused Instrumentalities in their
17   ordinary and customary fashion results in infringement of the claims of the ‘751 Patent.
18         64.    Citrix’s affirmative acts of making, using, selling, offering for sale, and/or
19   importing the Accused Instrumentalities have induced and continue to induce users of
20   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
21   customary way to infringe the claims of the ‘751 Patent, knowing that when the Accused
22   Instrumentalities are used in their ordinary and customary manner, such systems
23   constitute infringing communication systems comprising: a hardware storage medium
24   configured to store management information of data to be transferred to the apparatus;
25   a communicator configured to communicate data with the apparatus; a detector
26   configured to detect whether the communication apparatus and the apparatus are
27   connected; an editor configured to select certain data to be transferred and to edit the
28   management information based on the selection without regard to the connection of the
                                                  33
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 34 of 53 Page ID #:34



 1   communication apparatus and the apparatus; and a controller configured to control
 2   transfer of the selected data stored in the communication apparatus to the apparatus via
 3   the communicator based on the management information edited by the editor when the
 4   detector detects that the communication apparatus and the apparatus are connected,
 5   wherein the controller is configured to compare the management information edited by
 6   the editor with management information of data stored in the apparatus, determine a
 7   size of the selected data in the communication apparatus, and transmit data in the
 8   communication apparatus based on result of the comparison and the determination. For
 9   example, Citrix explains to customers the benefits of using the Accused
10   Instrumentalities, such as by touting their advantages: “[A]ccess and share all your files
11   and documents in a few simple clicks,” “Skip the messy data migration and get secure
12   access to files and folders stored on legacy data systems, with 3rd party servicers or
13   anywhere else. ShareFile gives users a single, secure point of access to all data,
14   regardless of environment or endpoint.” https://www.sharefile.com/features.         Citrix
15   also induces its customers to use the Accused Instrumentalities to infringe other claims
16   of the ‘751 Patent. Citrix specifically intended and was aware that the normal and
17   customary use of the Accused Instrumentalities on compatible systems would infringe
18   the ‘751 Patent. Citrix performed the acts that constitute induced infringement, and
19   would induce actual infringement, with the knowledge of the ‘751 Patent and with the
20   knowledge, or willful blindness to the probability, that the induced acts would constitute
21   infringement. On information and belief, Citrix engaged in such inducement to promote
22   the sales of the Accused Instrumentalities, e.g., through Citrix’s user manuals, product
23   support, marketing materials, demonstrations, installation support, and training
24   materials to actively induce the users of the accused products to infringe the ‘751 Patent.
25   Accordingly, Citrix has induced and continues to induce end users of the accused
26   products to use the accused products in their ordinary and customary way with
27   compatible systems to make and/or use systems infringing the ‘751 Patent, knowing
28   that such use of the Accused Instrumentalities with compatible systems will result in
                                                 34
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 35 of 53 Page ID #:35



 1   infringement of the ‘751 Patent. Accordingly, Citrix has been (since at least as of filing
 2   of the original complaint), and currently is, inducing infringement of the ‘751 Patent, in
 3   violation of 35 U.S.C. § 271(b).
 4           65.   Citrix has also infringed, and continues to infringe, claims of the ‘751
 5   patent by offering to commercially distribute, commercially distributing, making,
 6   and/or importing the Accused Instrumentalities, which are used in practicing the
 7   process, or using the systems, of the ‘751 patent, and constitute a material part of the
 8   invention. Citrix knows the components in the Accused Instrumentalities to be
 9   especially made or especially adapted for use in infringement of the ‘751 patent, not a
10   staple article, and not a commodity of commerce suitable for substantial noninfringing
11   use. For example, the ordinary way of using the Accused Instrumentalities infringes
12   the patent claims, and as such, is especially adapted for use in infringement.
13   Accordingly, Citrix has been, and currently is, contributorily infringing the ‘751
14   patent, in violation of 35 U.S.C. § 271(c).
15           66.   The Accused Instrumentalities include “[a] communication apparatus
16   configured to transmit data to an apparatus, the communication apparatus comprising:
17   a hardware storage medium configured to store management information of data to be
18   transferred to the apparatus.” For example, the Accused Instrumentalities include a
19   communication apparatus (e.g., clients such as, mobile devices, native desktop client,
20   virtual desktop) comprising a hardware storage medium (e.g., Flash Drive, Hard Drive,
21   etc.) configured to transmit data to StorageZones (e.g., Microsoft Azure or Citrix S3
22   cloud         storage,      network        drives).       (See       figure       below).
23   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
24   sharefile-enterprise-a-technical-overview.pdf.
25

26
27

28

                                                   35
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 36 of 53 Page ID #:36



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
11   sharefile-enterprise-a-technical-overview.pdf. As another example, the Accused
12   Instrumentalities let the user select folders to synchronize (e.g., “Under the Synced
13   Folders tab, use the checkboxes to designate which folders to sync. Click Apply to
14   save your changes.” https://support.citrix.com/article/CTX207683?recommended). In
15   this regard, the Accused Instrumentalities include ShareFile Sync tool that store
16   management information of the selected files and folders to be transferred to the
17   StorageZones (e.g., see figure below).
18

19

20

21

22

23

24

25

26   https://support.citrix.com/article/CTX207683?recommended.
27         67.    The Accused Instrumentalities include “a communicator configured to
28   communicate data with the apparatus.” For example, the Accused Instrumentalities
                                                36
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 37 of 53 Page ID #:37



 1   disclose “[F]iles are transferred through ShareFile over a secure SSL/TLS connection
 2   and     are      stored         at   rest   with      AES       256-bit      encryption.”
 3   https://www.ready.it/sharefile/files/citrix-sharefile-enterprise-datasheet.pdf.     (e.g.,
 4   Data/File Transfer between Clients and Customer Datacenter in the figure below).
 5

 6

 7

 8
 9

10

11

12

13

14   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
15   sharefile-enterprise-a-technical-overview.pdf. As another example, the Accused
16   Instrumentalities also provide a communicator utilizing HTTPS communication
17   methods to communicate between “User devices” and “StorageZones Controller.”
18   (e.g., See the figure below).
19

20

21

22

23

24

25

26   https://docs.citrix.com/en-us/storagezones-controller/5-0/architecture-overview.html
27         68.     The Accused Instrumentalities include “a detector configured to detect
28   whether the communication apparatus and the apparatus are connected.” For example,
                                                 37
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 38 of 53 Page ID #:38



 1   the Accused Instrumentalities include a detector configured to detect whether network
 2   connectivity is down. For example, the Accused Instrumentalities disclose that “[I]f
 3   internet connectivity is lost, uploads will be retried automatically when connectivity is
 4   restored.” https://support.citrix.com/article/CTX226351.
 5           69.     The Accused Instrumentalities include “an editor configured to select
 6   certain data to be transferred and to edit the management information based on the
 7   selection without regard to the connection of the communication apparatus and the
 8   apparatus.” For example, the Accused Instrumentalities let the user select folders to
 9   synchronize (e.g., “Under the Synced Folders tab, use the checkboxes to designate
10   which         folders   to     sync.    Click Apply to      save     your     changes.”
11   https://support.citrix.com/article/CTX207683?recommended).         In this regard, the
12   Accused Instrumentalities include ShareFile Sync tool that edits management
13   information about the selected folders’ structure to be transferred (e.g., see figure
14   below).
15

16

17

18

19

20

21

22

23

24

25

26   https://support.citrix.com/article/CTX207683?recommended. Moreover, the Accused
27   Instrumentalities are able to edit information about the synchronized folders’ structure
28   even when internet connection is unavailable. For example, the Accused
                                                38
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 39 of 53 Page ID #:39



 1   Instrumentalities disclose “[W]hen you delete a file from your sync location, it is
 2   moved to the local Recycle Bin of your PC.”
 3   https://support.citrix.com/article/CTX207683?recommended.                         The    Accused
 4   Instrumentalities also disclose that “[I]f you share a sync location with another user and
 5   you delete a file, the file will be moved to the local Recycle Bin of your PC and the
 6   local     Recycle         Bin        of      any    user      currently      synced     to    that
 7   location.” https://support.citrix.com/article/CTX207683?recommended. As another
 8   example, the Accused Instrumentalities disclose that “[I]f internet connectivity is lost,
 9   uploads       will   be    retried        automatically     when   connectivity    is   restored.”
10   https://support.citrix.com/article/CTX226351.
11           70.     The Accused Instrumentalities includes “a controller configured to control
12   transfer of the selected data stored in the communication apparatus to the apparatus via
13   the communicator based on the management information edited by the editor when the
14   detector detects that the communication apparatus and the apparatus are connected.”
15   For example, the Accused Instrumentalities let the user select folders to synchronize
16   (e.g., “Under the Synced Folders tab, use the checkboxes to designate which folders to
17   sync.                Click Apply to                  save             your              changes.”
18   https://support.citrix.com/article/CTX207683?recommended).                   In this regard, the
19   Accused Instrumentalities include ShareFile Sync tool that controls the transfer of the
20   selected folders (e.g., see figure below).
21

22

23

24

25

26
27

28

                                                        39
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 40 of 53 Page ID #:40



 1   https://support.citrix.com/article/CTX207683?recommended. As another example, the
 2   Accused Instrumentalities disclose “[F]iles are transferred through ShareFile over a
 3   secure SSL/TLS connection and are stored at rest with AES 256-bit encryption.”
 4   https://www.ready.it/sharefile/files/citrix-sharefile-enterprise-datasheet.pdf.     (e.g.,
 5   Data/File Transfer between Clients and Customer Datacenter in the figure below).
 6

 7

 8
 9

10

11

12

13

14

15   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
16   sharefile-enterprise-a-technical-overview.pdf.           Moreover,       the      Accused
17   Instrumentalities detect whether client devices and StorageZones datacenters are
18   connected.    As such, the Accused Instrumentalities disclose that “[I]f internet
19   connectivity is lost, uploads will be retried automatically when connectivity is
20   restored.” https://support.citrix.com/article/CTX226351.
21         71.    The Accused Instrumentalities further includes a controller configured to
22   “compare the management information edited by the editor with management
23   information of data stored in the apparatus.”              For example, the Accused
24   Instrumentalities provide folders and files synchronization status indicators. As such,
25   synchronization status indicators may indicate whether folders or files are synced or in
26   the process of syncing (e.g., “You can view currently syncing and synced files, currently
27   checked      out    files,    start    or     pause     the     Sync     process…      .”
28   https://support.citrix.com/article/CTX207683?recommended and figure below).
                                                 40
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 41 of 53 Page ID #:41



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12   https://support.citrix.com/article/CTX234889.
13         72.    The Accused Instrumentalities further include a controller configured to
14   “determine a size of the selected data in the communication apparatus.” For example,
15   the Accused Instrumentalities let the user select folders to synchronize (e.g., “Under the
16   Synced Folders tab, use the checkboxes to designate which folders to sync.
17   Click Apply to                   save                   your                   changes.”
18   https://support.citrix.com/article/CTX207683?recommended).           In this regard, the
19   Accused Instrumentalities include ShareFile Sync tool that determines the total size of
20   the selected files and folders (e.g., 91.61 MB, see figure below).
21

22

23

24

25

26
27

28

                                                41
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 42 of 53 Page ID #:42



 1

 2

 3

 4

 5

 6

 7

 8
 9
     https://support.citrix.com/article/CTX207683?recommended.
10
           73.    The Accused Instrumentalities further includes a controller configured to
11
     “transmit data in the communication apparatus based on result of the comparison and
12
     the determination.” For example, the Accused Instrumentalities provide folders and
13
     files synchronization status indicators. As such, synchronization status indicators may
14
     indicate whether folders or files are synced or in the process of syncing (e.g., “You can
15
     view currently syncing and synced files, currently checked out files, start or pause the
16
     Sync process… .” https://support.citrix.com/article/CTX207683?recommended and
17
     figure below).
18

19

20

21

22

23

24

25

26
27

28

                                                42
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 43 of 53 Page ID #:43



 1   https://support.citrix.com/article/CTX234889.
 2         74.    Citrix also infringes other claims of the ‘751 Patent, directly and through
 3   inducing infringement and contributory infringement.
 4         75.    By making, using, offering for sale, selling and/or importing into the
 5   United States the Accused Instrumentalities, and touting the benefits of using the
 6   Accused Instrumentalities’ accused features, Citrix has injured Data Scape and is liable
 7   to Data Scape for infringement of the ‘751 Patent pursuant to 35 U.S.C. § 271.
 8         76.    As a result of Citrix’s infringement of the ‘751 Patent, Plaintiff Data Scape
 9   is entitled to monetary damages in an amount adequate to compensate for Citrix’s
10   infringement, but in no event less than a reasonable royalty for the use made of the
11   invention by Citrix, together with interest and costs as fixed by the Court.
12                                         COUNT V
13                   INFRINGEMENT OF U.S. PATENT NO. 9,715,893
14         77.    Plaintiff realleges and incorporates by reference the foregoing paragraphs,
15   as if fully set forth herein. Data Scape is the owner by assignment of United States
16   Patent No. 9,715,893 (“the ‘893 Patent”) entitled “Recording apparatus, server
17   apparatus, recording method, program and storage medium.” The ‘893 Patent was duly
18   and legally issued by the United States Patent and Trademark Office on Jul. 25, 2017.
19   A true and correct copy of the ‘893 Patent is included as Exhibit E.
20         78.    On information and belief, Citrix has offered for sale, sold and/or imported
21   into the United States Citrix products and services that infringe the ‘893 patent, and
22   continues to do so. By way of illustrative example, these infringing products and
23   services include, without limitation, Citrix’s products and services, e.g., ShareFile,
24   Citrix Content Collaboration, and Citrix Workspace, and all versions and variations
25   thereof since the issuance of the ‘893 Patent (“Accused Instrumentalities”).
26         79.    On information and belief, Citrix has directly infringed and continues to
27   infringe the ‘893 Patent, for example, by making, selling, offering for sale, and/or
28   importing the Accused Instrumentalities, and through its own use and testing of the
                                                43
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 44 of 53 Page ID #:44



 1   Accused Instrumentalities, which constitute an information processing apparatus of
 2   Claim 32 of the ‘893 Patent comprising: circuitry configured to automatically read first
 3   management data from a first storage medium, the first management data identifying
 4   files of source data recorded on the first storage medium, automatically identifying one
 5   of the files of source data based on the first management data and second management
 6   data, the second management data identifying files of transferred data stored on a
 7   second storage medium, the one of the files of source data being absent from the second
 8   storage medium, automatically transfer the one of the files of source data to the second
 9   storage medium, the one of the files of the source data being transferred becoming one
10   of the files of transferred data, and automatically output transferring status of the one of
11   the files of source data by a symbolic figure. Upon information and belief, Citrix uses
12   the Accused Instrumentalities, which are infringing systems, for its own internal non-
13   testing business purposes, while testing the Accused Instrumentalities, and while
14   providing technical support and repair services for the Accused Instrumentalities to
15   Citrix’s customers.
16         80.    On information and belief, Citrix has had knowledge of the ‘893 Patent
17   since at least the filing of the original Complaint in this action, or shortly thereafter, and
18   on information and belief, Citrix knew of the ‘893 Patent and knew of its infringement,
19   including by way of this lawsuit. By the time of trial, Citrix will have known and
20   intended (since receiving such notice) that their continued actions would actively induce
21   and contribute to the infringement of the claims of the ‘893 Patent.
22         81.    On information and belief, use of the Accused Instrumentalities in their
23   ordinary and customary fashion results in infringement of the claims of the ‘893 Patent.
24         82.    Citrix’s affirmative acts of making, using, selling, offering for sale, and/or
25   importing the Accused Instrumentalities have induced and continue to induce users of
26   the Accused Instrumentalities to use the Accused Instrumentalities in their normal and
27   customary way to infringe the claims of the ‘893 Patent, knowing that when the Accused
28   Instrumentalities are used in their ordinary and customary manner, such systems
                                                  44
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 45 of 53 Page ID #:45



 1   constitute an infringing information processing apparatus comprising: circuitry
 2   configured to automatically read first management data from a first storage medium,
 3   the first management data identifying files of source data recorded on the first storage
 4   medium, automatically identifying one of the files of source data based on the first
 5   management data and second management data, the second management data
 6   identifying files of transferred data stored on a second storage medium, the one of the
 7   files of source data being absent from the second storage medium, automatically transfer
 8   the one of the files of source data to the second storage medium, the one of the files of
 9   the source data being transferred becoming one of the files of transferred data, and
10   automatically output transferring status of the one of the files of source data by a
11   symbolic figure. For example, Citrix explains to customers the benefits of using the
12   Accused Instrumentalities, such as by touting their advantages: “Access and share all
13   your files and documents in a few simple clicks,” “Skip the messy data migration and
14   get secure access to files and folders stored on legacy data systems, with 3rd party
15   servicers or anywhere else. ShareFile gives users a single, secure point of access to all
16   data, regardless of environment or endpoint.”       https://www.sharefile.com/features.
17   Citrix also induces its customers to use the Accused Instrumentalities to infringe other
18   claims of the ‘893 Patent. Citrix specifically intended and was aware that the normal
19   and customary use of the Accused Instrumentalities on compatible systems would
20   infringe the ‘893 Patent. Citrix performed the acts that constitute induced infringement,
21   and would induce actual infringement, with the knowledge of the ‘893 Patent and with
22   the knowledge, or willful blindness to the probability, that the induced acts would
23   constitute infringement. On information and belief, Citrix engaged in such inducement
24   to promote the sales of the Accused Instrumentalities, e.g., through Citrix’s user
25   manuals, product support, marketing materials, demonstrations, installation support,
26   and training materials to actively induce the users of the accused products to infringe
27   the ‘893 Patent. Accordingly, Citrix has induced and continues to induce end users of
28   the accused products to use the accused products in their ordinary and customary way
                                                45
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 46 of 53 Page ID #:46



 1   with compatible systems to make and/or use systems infringing the ‘893 Patent,
 2   knowing that such use of the Accused Instrumentalities with compatible systems will
 3   result in infringement of the ‘893 Patent. Accordingly, Citrix has been (since at least as
 4   of filing of the original complaint), and currently is, inducing infringement of the ‘893
 5   Patent, in violation of 35 U.S.C. § 271(b).
 6         83.    Citrix has also infringed, and continues to infringe, claims of the ‘893
 7   patent by offering to commercially distribute, commercially distributing, making,
 8   and/or importing the Accused Instrumentalities, which are used in practicing the
 9   process, or using the systems, of the ‘893 patent, and constitute a material part of the
10   invention. Citrix knows the components in the Accused Instrumentalities to be
11   especially made or especially adapted for use in infringement of the ‘893 patent, not a
12   staple article, and not a commodity of commerce suitable for substantial noninfringing
13   use. For example, the ordinary way of using the Accused Instrumentalities infringes
14   the patent claims, and as such, is especially adapted for use in infringement.
15   Accordingly, Citrix has been, and currently is, contributorily infringing the ‘893
16   patent, in violation of 35 U.S.C. § 271(c).
17         84.    The Accused Instrumentalities include “[a]n information processing
18   apparatus, comprising: circuitry configured to automatically read first management
19   data from a first storage medium, the first management data identifying files of source
20   data recorded on the first storage medium.” For example, the Accused
21   Instrumentalities include an information processing apparatus (e.g., Clients, such as
22   e.g., mobile devices, native desktop client, virtual) having a first storage medium
23   communicating with StorageZones having a second storage medium (e.g., Microsoft
24   Azure or Citrix S3 cloud storage, network drives).
25

26
27

28

                                                   46
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 47 of 53 Page ID #:47



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
11   sharefile-enterprise-a-technical-overview.pdf. As another example, the Accused
12   Instrumentalities read first management data listing files and folders stored on the first
13   storage medium. (e.g., “Users with appropriate access will see a connected SharePoint
14   library or network file share in the ShareFile client interface under Folders.”).
15

16

17

18

19

20

21

22

23

24

25   https://www.citrix.com/content/dam/citrix/en_us/documents/products-
26   solutions/sharefile-storagezone-connectors-feature-brief.pdf. As another example, the
27   Accused Instrumentalities let the user select folders to synchronize (e.g., “Under the
28   Synced Folders tab, use the checkboxes to designate which folders to sync.
                                                 47
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 48 of 53 Page ID #:48



 1   Click Apply to save your changes.”
 2   https://support.citrix.com/article/CTX207683?recommended). In this regard, the
 3   Accused Instrumentalities include ShareFile Sync tool that reads first management
 4   data identifying files and folders recorded on the first storage medium included in the
 5   client devices (e.g., see figure below).
 6

 7

 8
 9

10

11

12

13

14

15   https://support.citrix.com/article/CTX207683?recommended.
16         85.    The    Accused     Instrumentalities    include     circuitry   configured   to
17   “automatically identifying one of the files of source data based on the first management
18   data and second management data, the second management data identifying files of
19   transferred data stored on a second storage medium, the one of the files of source data
20   being absent from the second storage medium.”                  For example, the Accused
21   Instrumentalities provide folders and files synchronization status indicators. As such,
22   synchronization status indicators may indicate whether folders or files are synced or in
23   the process of syncing (e.g., “You can view currently syncing and synced files, currently
24   checked      out     files,   start    or    pause      the       Sync       process…     .”
25   https://support.citrix.com/article/CTX207683?recommended and figure below).
26
27

28

                                                 48
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 49 of 53 Page ID #:49



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12   https://support.citrix.com/article/CTX234889.
13           86.     The Accused Instrumentalities further include circuitry configured to
14   “automatically transfer the one of the files of source data to the second storage medium,
15   the one of the files of the source data being transferred becoming one of the files of
16   transferred data.” For example, the Accused Instrumentalities let the user select folders
17   to synchronize (e.g., “Under the Synced Folders tab, use the checkboxes to designate
18   which         folders   to     sync.    Click Apply to      save     your     changes.”
19   https://support.citrix.com/article/CTX207683?recommended).         In this regard, the
20   Accused Instrumentalities include ShareFile Sync tool that stores information about the
21   selected files and folders to be automatically transferred to the second storage medium
22   (e.g., see figure below).
23

24

25

26
27

28

                                                49
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 50 of 53 Page ID #:50



 1

 2

 3

 4

 5

 6

 7

 8
 9

10   https://support.citrix.com/article/CTX207683?recommended. As another example, the
11   synchronization process transfers files and folders from the client devices to datacenters
12   controlled by (e.g., Microsoft Azure or Citrix S3 cloud storage, network drives). (e.g.,
13   See figure below).
14

15

16

17

18

19

20

21

22

23   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
24   sharefile-enterprise-a-technical-overview.pdf.
25         87.    The Accused Instrumentalities further include circuitry configured to
26   “automatically output transferring status of the one of the files of source data by a
27   symbolic figure.” For example, the synchronization process transfers files and folders
28

                                                50
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 51 of 53 Page ID #:51



 1   from the client devices to datacenters controlled by (e.g., Microsoft Azure or Citrix S3
 2   cloud storage, network drives). (e.g., See figure below).
 3

 4

 5

 6

 7

 8
 9

10

11

12   https://www.citrix.com/content/dam/citrix/en_us/documents/products-solutions/citrix-
13   sharefile-enterprise-a-technical-overview.pdf.    As another example, the Accused
14   Instrumentalities provide folders and files synchronization status indicators. As such,
15   synchronization status indicators may indicate whether folders or files are synced or in
16   the process of syncing (e.g., “You can view currently syncing and synced files, currently
17   checked     out     files,   start    or     pause     the     Sync     process…       .”
18   https://support.citrix.com/article/CTX207683?recommended and figure below).
19

20

21

22

23

24

25

26
27

28   https://support.citrix.com/article/CTX234889.
                                                51
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 52 of 53 Page ID #:52



 1         88.    Citrix also infringes other claims of the ‘893 Patent, directly and through
 2   inducing infringement and contributory infringement.
 3         89.    By making, using, offering for sale, selling and/or importing into the
 4   United States the Accused Instrumentalities, and touting the benefits of using the
 5   Accused Instrumentalities’ accused features, Citrix has injured Data Scape and is liable
 6   to Data Scape for infringement of the ‘893 Patent pursuant to 35 U.S.C. § 271.
 7         90.    As a result of Citrix’s infringement of the ‘893 Patent, Plaintiff Data Scape
 8   is entitled to monetary damages in an amount adequate to compensate for Citrix’s
 9   infringement, but in no event less than a reasonable royalty for the use made of the
10   invention by Citrix, together with interest and costs as fixed by the Court.
11                                  PRAYER FOR RELIEF
12         WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:
13         a.     A judgment in favor of Plaintiff that Defendant has infringed, literally
14                and/or under the doctrine of equivalents the ’929 Patent, ’537 Patent, ’581
15                Patent, ’751Patent, ‘893 Patent (the “asserted patents”);
16         b.     A judgment and order requiring Defendant to pay Plaintiff its damages,
17                costs, expenses, and prejudgment and post-judgment interest for its
18                infringement of the asserted patents, as provided under 35 U.S.C. § 284;
19         c.     A judgment and order requiring Defendant to provide an accounting and
20                to pay supplemental damages to Data Scape, including without limitation,
21                prejudgment and post-judgment interest;
22         d.     A permanent injunction prohibiting Defendant from further acts of
23                infringement of the asserted patents;
24         e.     A judgment and order finding that this is an exceptional case within the
25                meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable
26                attorneys’ fees against Citrix Systems; and
27         f.     Any and all other relief as the Court may deem appropriate and just under
28                the circumstances.
                                                52
Case 2:18-cv-10658-RGK-AGR Document 1 Filed 12/26/18 Page 53 of 53 Page ID #:53



 1                               DEMAND FOR JURY TRIAL
 2         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial
 3   by jury of any issues so triable by right.
 4

 5                                           Respectfully Submitted,
 6   Dated: December 26, 2018
                                             /s/ Reza Mirzaie
 7                                           RUSS AUGUST & KABAT
                                             Marc A. Fenster, SBN 181067
 8                                           Email: mfenster@raklaw.com
                                             Reza Mirzaie (CA SBN 246953)
 9                                           Email: rmirzaie@raklaw.com
                                             Brian D. Ledahl (CA SBN 186579)
10                                           Email: bledahl@raklaw.com
                                             Paul Kroeger (CA SBN 229074)
11                                           Email: pkroeger@raklaw.com
                                             C. Jay Chung (CA SBN 252794)
12                                           Email: jchung@raklaw.com
                                             Philip X. Wang (CA SBN 262239)
13                                           Email: pwang@raklaw.com
14                                           Attorneys for Plaintiff Data Scape Limited
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  53
